DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, 13-23, and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0219536, of record and hereinafter “Lee”).

Claim 1: Lee discloses an oscillator circuit (Figs.1,4) comprising: 
an initial level setting circuit configured to operate in an on-state during an initial operation of the oscillator circuit to supply a first level voltage to a first node and a second level voltage to a second node (see [0064], where the capacitors C1, C2, which correspond to nodes A and B, are charged based on the offset voltage before being switched to connect to a DC power supply or a ground electrode, thus an “initial level setting circuit” to perform this described functionality); 
a switching circuit (123) configured to connect a power supply voltage terminal (VDD) and a ground terminal (ground) to the first node (A) or the second node (B) in response to a first clock signal (CLK) and a second clock signal (!CLK) having different phases (differential signals; see Fig.1, [0033]) after the initial operation of the oscillator circuit (after pre-charging the capacitors as discussed in [0064] and above); 
a signal generation circuit (C1, R1, C2, R2) connected between the first node and the second node (see Fig.1) and configured to perform a charging operation and a discharging operation based on a potential difference between the first node and the second node (see Fig.1, [0038], and Fig.2), and generate a first voltage (VC2) and a second voltage (VC1) determined by the charging operation and the discharging operation; and 
an inverter circuit (130, which is comprised of two inverters; see 320 of Fig.3 and [0057]) configured to generate the first clock signal based on the first voltage, and generate the second clock signal based on the second voltage (see Figs.3, 1, and [0057], where each inverter of 320 receives an input and provides a corresponding CLK output).

Claim 10: Lee discloses an oscillator circuit (Figs.1,4) comprising: 
an initial level setting circuit configured to operate in an on-state in response to a control signal during an initial operation of the oscillator circuit to supply a first level voltage to a first node and a second level voltage to a second node (see [0064], where the capacitors C1, C2, which correspond to nodes A and B, are charged based on the offset voltage before being switched to connect to a DC power supply or a ground electrode, thus an “initial level setting circuit” to perform this described functionality, in this case, the offset voltage provided to the capacitors may be considered the “control signal”; alternatively, a separate control signal must inherently be present in order to provide the charging preceding oscillator operation described in [0064]); 
a switching circuit (123) configured to connect a power supply voltage terminal (VDD) and a ground terminal (ground) to the first node (A) or the second node (B) in response to a first clock signal (CLK) and a second clock signal (!CLK) having different phases (differential signals; see Fig.1, [0033]) after the initial operation of the oscillator circuit (after pre-charging the capacitors as discussed in [0064] and above); 
a signal generation circuit (C1, R1, C2, R2) connected between the first node and the second node (see Fig.1) and configured to perform a charging operation and a discharging operation based on a potential difference between the first node and the second node (see Fig.1, [0038], and Fig.2), and generate a first voltage (VC2) and a second voltage (VC1) determined by the charging operation and the discharging operation; and 
an inverter circuit (130, which is comprised of two inverters; see 320 of Fig.3 and [0057]) configured to generate the first clock signal based on the first voltage, and generate the second clock signal based on the second voltage (see Figs.3, 1, and [0057], where each inverter of 320 receives an input and provides a corresponding CLK output); and 
a control circuit configured to generate the control signal to control the initial level setting circuit to operate in the on-state during the initial operation of the oscillator circuit (a control circuit must inherently be present in order to provide the charging function before oscillator operation as described in [0064], i.e. there must be a circuit present that indicates to the oscillator when to begin switching).

Claim 19: Lee discloses an oscillator circuit (Figs.1,4) comprising: 
an initial level setting circuit configured to supply a first level voltage to a first node and a second level voltage to a second node during an initial operation of the oscillator circuit (see [0064], where the capacitors C1, C2, which correspond to nodes A and B, are charged based on the offset voltage before being switched to connect to a DC power supply or a ground electrode, thus an “initial level setting circuit” to perform this described functionality); 
a switching circuit (123) configured to periodically switch between a first configuration in which a power supply voltage terminal (VDD) is connected to the first node (A) and a ground terminal (ground) is connected to the second node (B) and a second configuration in which the power supply terminal is connected to the second node and the ground terminal is connected to the first node (vice versa) in response to a first clock signal (CLK) and a second clock signal (!CLK) having different phases (CLK and !CLK being inverted/differential signals; see Fig.1 and [0033]) after the initial operation of the oscillator circuit (after pre-charging the capacitors; see [0064]); 
a signal generation circuit (C1, R1, C2, R2) connected between the first node and the second node (see Fig.1) and configured to generate a first voltage (VC2) and a second voltage (VC1) that vary over time based on a potential difference between the first node and the second node (see Figs.3, 1, and [0057]); and 
an inverter circuit (130, which is comprised of two inverters; see 320 of Fig.3 and [0057]) configured to generate the first clock signal based on the first voltage, and generate the second clock signal based on the second voltage (see Figs.3, 1, and [0057], where each inverter of 320 receives an input and provides a corresponding CLK output).

Claim 27: Lee discloses an oscillator circuit (Figs.1,4) comprising: 
an initial level setting circuit configured to supply a first level voltage to a first node and a second level voltage to a second node during an initial operation of the oscillator circuit (see [0064], where the capacitors C1, C2, which correspond to nodes A and B, are charged based on the offset voltage before being switched to connect to a DC power supply or a ground electrode, thus an “initial level setting circuit” to perform this described functionality); 
a switching circuit (123) configured to periodically switch between a first configuration in which a power supply voltage terminal (VDD) is connected to the first node (A) and a ground terminal (ground) is connected to the second node (B) and a second configuration in which the power supply terminal (VDD) is connected to the second node (B) and the ground terminal (ground) is connected to the first node (A) in response to a first clock signal (CLK) and a second clock signal (!CLK) having different phases after the initial operation of the oscillator circuit (see Fig.1, [0032], and [0033]); 
a signal generation circuit (C1, R1, C2, R2) connected between the first node and the second node (see Figs.1,5) and configured to generate a first voltage (VC2) and a second voltage (VC1) based on a potential difference between the first node and the second node (see Figs.1, 2, and [0038]); and 
an inverter circuit (130, which is comprised of two inverters; see 320 of Fig.3 and [0057]) configured to generate the first clock signal based on the first voltage, and generate the second clock signal based on the second voltage (see Figs.3, 1, and [0057], where each inverter of 320 receives an input and provides a corresponding CLK output), 
wherein the first voltage and the second voltage vary over time by a fixed amount regardless of whether the inverter circuit has an offset voltage (see [0049]).

Claims 2, 11: Lee discloses wherein the initial level setting circuit is further configured to operate in an off-state after the initial operation of the oscillator circuit to not supply the first level voltage to the first node and not supply the second level voltage to the second node (see [0064] and Fig.5, where after the capacitors are charged in advance, the switching is started, i.e. the initial level setting circuit no longer operates).
Claims 4, 13: Lee discloses a first switch configured to alternately connect the power supply voltage terminal to the first node and the second node in response to the first clock signal; and a second switch configured to alternately connect the ground terminal to the second node and the first node in response to the second clock signal (chopping switch 123, which is displayed in the diagram/icon of Fig.1 as multiple switches providing connection from VDD to A, VDD to B, ground to B, and ground to A).
Claims 5, 14: Lee discloses wherein the first switch and the second switch are further configured so that the first switch connects the power supply voltage terminal to the first node while the second switch connects the ground terminal to the second node, and the first switch connects the ground terminal to the second node while the second switch connects the power supply voltage terminal to the first node (see Fig.1 and discussion above, where the chopping switch may reasonable be considered as two single pole double throw switches).
Claims 6, 15: Lee discloses wherein the signal generation circuit comprises: a first RC circuit comprising a first resistor (R2) and a first capacitor (C2) connected in series between the first node and the second node (see Figs.1,4) to perform a charging operation and a discharging operation based on the potential difference between the first node and the second node (see Figs.1,4), and output the first voltage from an intermediate connection node between the first resistor and the first capacitor (VC2); and a second RC circuit comprising a second capacitor (C1) and a second resistor (R1) connected in series between the first node and the second node to perform a charging operation and a discharging operation based on the potential difference between the first node and the second node (see Figs.1,4), and output the second voltage (VC1) from an intermediate connection node between the second capacitor and the second resistor (see Figs.1,4).
Claims 7, 16: Lee discloses wherein a time constant of the first resistor and the first capacitor of the first RC circuit determines an oscillation frequency of the first clock signal, and a time constant of the second capacitor and the second resistor of the second RC circuit determines an oscillation frequency of the second clock signal (see Figs.1,4, and [0003], where the oscillator is a relaxation oscillator, thus each clock signal having a oscillator frequency determined by the time constant of the RC circuit).
Claims 8, 17: Lee discloses wherein the inverter circuit comprises: a first inverter configured to generate the first clock signal by inverting the first voltage; and a second inverter configured to generate the second clock signal by inverting the second voltage (see Fig.3, where the comparator structure comprises two inverters generating each respective clock by inverting their respective inputs).
Claims 9 and 18: Lee discloses wherein the first inverter is further configured to generate the first clock signal by inverting the first voltage based on a first threshold voltage, the second inverter is further configured to generate the second clock signal by inverting the second voltage based on a second threshold voltage different from the first threshold voltage, the first threshold voltage causes the first clock signal to have an on-duty ratio of less than 50%, and the second threshold voltage causes the second clock signal to have an on-duty ratio of greater than 50% (i.e. the “offset voltage” discussed in [0046], which in the art references variations in the switching threshold due to device mismatches or inherent design in the comparator; see also Fig.5, where due to the offset compensation, the duty cycle of CLK is less than 50%, thus resulting in a duty cycle of !CLK greater than 50%).
Claim 20: Lee discloses wherein the initial level setting circuit is further configured not to supply any voltage to the first node and the second node after the initial operation of the oscillator circuit (see discussion of claim 2 above), and the switching circuit comprises: a first switch configured to alternate between connecting the power supply voltage terminal to the first node and connecting the power supply voltage terminal to the second node in response to the first clock signal after the initial operation of the oscillator circuit; and a second switch configured to alternate between connecting the ground terminal to the second node while the first switch is connecting the power supply voltage terminal to the first node and connecting the ground terminal to the first node while the first switch is connecting the power supply voltage terminal to the second node in response to the second clock signal after the initial operation of the oscillator circuit (chopping switch 123, which is displayed in the diagram/icon of Fig.1 as multiple switches providing connection from VDD to A, VDD to B, ground to B, and ground to A).
Claim 21: Lee discloses wherein the signal generation circuit is further configured to generate the first voltage and the second voltage so that the first voltage and the second voltage vary over time in opposite directions (see Figs.2 and 5).
Claim 22: Lee discloses wherein the signal generation circuit comprises: a first RC circuit comprising a first resistor (R2) and a first capacitor (C2) connected in series at a first intermediate connection node from which the first voltage (VC2-) is output with the first resistor being connected to the first node and the first capacitor being connected to the second node so the first voltage increases over time based on the potential difference between the first node and the second node while the switching circuit is in the first configuration (see Figs.2 and 5), and decreases over time based on the potential difference between the first node and the second node while the switching circuit is in the second configuration (i.e. alternately switching between VDD and ground for nodes A and B, thus charging and discharging as shown in Figs.2 and 5); and a second RC circuit comprising a second capacitor (C1) and a second resistor (R1) connected in series at a second intermediate node (VC1) between the first node and the second node from which the second voltage is output with the second capacitor being connected to the first node and the second resistor being connected to the second node so the second voltage decreases over time based on the potential difference between the first node and the second node while the switching circuit is in the first configuration, and increases over time based on the potential difference between the first node and the second node while the switching circuit is in the second configuration (i.e. alternately switching between VDD and ground for nodes A and B, thus charging and discharging as shown in Figs.2 and 5).
Claims 23 and 28: Lee discloses wherein the inverter circuit comprises: a first inverter configured to generate the first clock signal by inverting the first voltage based on a threshold voltage Vth, and a second inverter configured to generate the second clock signal by inverting the second voltage based on the threshold voltage Vth (see Fig.3, where the comparator structure comprises two inverters generating each respective clock by inverting their respective inputs “based on” VTH).
Claims 25 and 29: Lee discloses wherein the inverter circuit comprises: a first inverter having a threshold voltage Vth and being configured to generate the first clock signal by inverting the first voltage based on a first threshold voltage Vth-(Vos/2), where Vos is an offset voltage of the inverter circuit; and a second inverter having the threshold voltage Vth and being configured to generate the second clock signal by inverting the second voltage based on a second threshold voltage Vth+(Vos/2) (see Fig.5, where the inverters operate based on VTH- of the offset voltage VOS and switch at VTH +/- V-OS).
Claim 26: Lee discloses wherein the first threshold voltage Vth-(Vos/2) causes the first clock signal to have an on-duty ratio of less than 50%, and the second threshold voltage Vth+(Vos/2) causes the second clock signal to have an on- duty ratio of greater than 50% (see Fig.5 and discussion of claims 9 and 18 above).
Claim 30: Lee discloses wherein the power supply terminal is configured to receive a power supply voltage, the ground terminal is configured to receive a ground potential (see Figs.1 and 4), and the first voltage and the second voltage vary over time by a fixed amount equal to twice the power supply voltage regardless of whether the inverter circuit has an offset voltage (see Fig.5).

Allowable Subject Matter
Claims 3, 12, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 27 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Lee does not disclose or suggest “an initial level setting circuit configured to operate in an on-state during an initial operation of the oscillator circuit to supply a first level voltage to a first node and a second level voltage to a second node”.
Applicant concedes that [0064] discloses charging the capacitors based on the offset voltage before being switched to connect to a DC power supply or ground electrode based on the switching period. However, Applicant argues that this circuitry that achieves the described function does not constitute an “initial level setting circuit”.
The examiner respectfully disagrees. As conceded by Applicant and disclosed in [0064], Lee discloses “the capacitors may be charged based on the offset voltage before being switched to connect to a DC power supply or a ground electrode based on a switching period. Referring to FIG. 5, the capacitors may be charged in advance by VOS/2 before the switching is started.” It is the opinion of the examiner that the circuit that is described as “charging the capacitors” clearly meets the language of the claim, which requires an “initial level setting circuit”. Since the described charging circuit “charges” the capacitors to VOS/2, it may reasonably be considered a “level setting circuit”.
Applicant’s argument pertaining to inherency have been fully considered but are not persuasive. It is noted that the cited portion of the MPEP discusses “an inherent characteristic”. However, the rejection of record does not make the case that a characteristic is inherently present. Rather, the “initial level setting circuit” is described functionally in [0064]. Since [0064] describes charging capacitors before the switching period, the circuitry that is present (not “inherently” present) may be reasonably be considered as the recited “initial level setting circuit”. In other words, since Lee discloses charging the capacitors to VOS/2, a circuit exists for performing this function. The capacitors cannot be charged to VOS/2 without a corresponding circuit to do so.
In response to Applicant’s argument that Lee does not disclose any details whatsoever about how the capacitors are charged, it is noted that such a description is not necessary in order to form an enabling disclosure. One of ordinary skill in the art would clearly have the ability to make a circuit as described functionally by Lee (providing VOS/2 to each capacitor before circuit operation).  
In response to Applicant’s argument that Lee does not disclose supplying “a first level voltage to a first node and a second level voltage to a second node”, it is noted that there is no language in the claim that precludes the “first level voltage” and the “second level voltage” being the same voltage value. Since Lee discloses charging each capacitor to VOS/2, the node of each capacitor that is charged to VOS/2 corresponds to the respective first and second nodes, where VOS/2 corresponds to the first level and the second level.
For these reasons, the previous rejection under 35 U.S.C. 102 is maintained, and this action is made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849